Name: Commission Regulation (EC) No 1502/97 of 29 July 1997 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31997R1502Commission Regulation (EC) No 1502/97 of 29 July 1997 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agencies Official Journal L 202 , 30/07/1997 P. 0047 - 0047COMMISSION REGULATION (EC) No 1502/97 of 29 July 1997 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking-over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof,Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 1396/97 (4), fixes the conditions for acceptance of intervention cereals;Whereas Regulation (EEC) No 1766/92 provides that, to take account of the specific growing cycle of maize and sorghum, the intervention price applicable to these cereals in May is to remain valid in July, August and September of the following marketing year;Whereas this advantage must be limited to cereals of the old harvest; whereas it is therefore necessary to adapt Regulation (EEC) No 689/92;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 In Article 4 of Regulation (EEC) No 689/92, the last subparagraph of paragraph 1 is supplemented by the following:'For maize and sorghum offered in August and September, this subparagraph shall not apply.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 74, 20. 3. 1992, p. 18.(4) OJ No L 190, 19. 7. 1997, p. 41.